UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 98-7692



PAUL NAGY,

                                              Petitioner - Appellant,

             versus


HARLEY LAPPIN,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-98-779-5-H)




                                No. 98-7693



In Re: PAUL NAGY,

                                                           Petitioner.



         On Petition for Writ of Mandamus.      (98-779-5-H)



Submitted:     March 23, 1999                 Decided:   June 15, 1999
Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


No. 98-7692 affirmed and No. 98-7693 dismissed by unpublished per
curiam opinion.


Paul Nagy, Appellant Pro Se. Fenita Morris Shepard, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 98-7692, Paul Nagy appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (1994) petition.      We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court. Nagy v. Lapin, No. CA-98-779-5-H (E.D.N.C. Oct. 7,

1998).*    In No. 98-7693, Nagy petitions this court for a writ of

mandamus directing the district court to act on his § 2241 peti-

tion.     In light of the district court’s final order denying the

§ 2241 petition, we dismiss the mandamus petition as moot.   We deny

leave to proceed in forma pauperis, deny the motion for oral argu-

ment, and deny as moot the motion to expedite.    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                          No. 98-7692 - AFFIRMED

                                          No. 98-7693 - DISMISSED




     *
       The district court refers in its opinion to Nagy’s pending
42 U.S.C.A. § 1983 (West Supp. 1998) action challenging the forced
administration of medication. Because the Defendant in that case
is a federal, rather than a state, actor it is actually a Bivens
action that is pending in the district court. See Bivens v. Six
Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
(1971).


                                  3